                              UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF PENNSYLVANIA


THOMAS ABREU, JR.,                                               :

                              Petitioner                         :         CASE NO. 3:16-CR-11

                    v.                                           :                (MANNION, J.)

UNITED STATES OF AMERICA                                         :

                              Respondent                         :

                                                           ORDER

            For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.        Petitioner Abreu’s 28 U.S.C. §2255 motion to vacate,
                    set aside or correct sentence, (Doc. 57), is DENIED.

          2.        The petitioner is not entitled to an evidentiary hearing.

          3.        There is no probable cause to issue a certificate of
                    appealability.




                                                                  s/ Malachy E. Mannion
                                                                  MALACHY E. MANNION
                                                                  United States District Judge



Dated: March 26, 2019
O:\Mannion\shared\MEMORANDA - DJ\CRIMINAL MEMORANDA\2016 CRIMINAL MEMORANDA\16-11-01-ORDER.wpd
